Citation Nr: 0930082	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for conjunctivitis of the 
right eye, including as secondary to service-connected 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1958 through 
August 1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision, 
which, in pertinent part, denied the above claim.

In September 2003, the Veteran presented testimony during a 
Board hearing before the undersigned Acting Veterans Law 
Judge (VLJ) in San Antonio, Texas.  A transcript of the 
hearing is of record.

In May 2004, this matter was remanded for further 
development.  In March 2006, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, the Court granted the parties' joint 
motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.

In September 2008, the Board remanded this matter for further 
development, to include a VA examination.  The requested 
development has been completed insofar as possible.  The 
matter is now ready for appellate review.   


FINDING OF FACT

Claimed conjunctivitis is not of service origin and is 
unrelated to a disease or injury in service, including the 
Veteran's service-connected pterygium.




CONCLUSION OF LAW

Claimed conjunctivitis was not incurred or aggravated during 
service, nor is it proximately due to or the result of the 
Veteran's service-connected right eye pterygium.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In August 2003, 
May 2004, and October 2008 letters, the RO/AMC provided the 
Veteran with notice that informed him of the evidence needed 
to substantiate entitlement to service connection.  The 
letters also told him what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The letters also told him to submit relevant evidence in his 
possession.

The above letters told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in the 
October 2008 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or a supplemental SOC, is sufficient to cure a 
timing defect).

VA also has met its duty to assist the Veteran.  VA made 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  Specifically, VA secured and 
associated with the claims file all available evidence 
pertinent to the claim decided herein, including service 
treatment records, reports of private and VA examinations, 
lay and a private physician's statements, and VA treatment 
records.  The Travel Board testimony and statements submitted 
by the Veteran and others, on his behalf, have also been 
associated with the record.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
remands with regard to the claim decided herein.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  No other relevant 
records have been identified.  

In summary, VA's duties to notify and assist a claimant have 
been considered and satisfied.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided.  See, 
e.g., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding 
that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Additionally, under 38 C.F.R. § 3.310, service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310.  Such permits a grant of service connection 
not only for disability caused by a service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  Id.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court (Supreme Court) 
recognized that "retroactivity is not favored in the law" and 
"the presumption against retroactive legislation is deeply 
rooted in our jurisprudence."  At the same time, "[a] statute 
does not operate 'retrospectively' merely because it is 
applied in a case arising from conduct antedating the 
statute's enactment or upsets expectations based in prior 
law."  Id. at 269 (internal citations omitted).  Therefore, 
in analyzing whether a particular statute should be applied 
to a case that originated before the statute was passed, a 
court "must ask whether the new provision attaches new legal 
consequences to events completed before its enactment."  Id. 
at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has created a three-part test encompassing 
the factors laid out in Landgraf: (1) "the nature and extent 
of the change of the law;" (2) "the degree of connection 
between the operation of the new rule and a relevant past 
event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Id. (quoting 
Landgraf, 511 U.S. at 270).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Princess Cruises v. United States, 
397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

At the outset, the Board notes that service connection is 
currently in effect for right eye pterygium, which has been 
assigned a noncompensable disability rating.  

The Veteran's service treatment records reveal that at the 
time of his August 1958 service enlistment examination, he 
was noted to have a pterygium of his right eye which was not 
obstructing his vision.  The examiner noted "Pteryguim 
removal 2 months ago."  In July 1960, the Veteran was 
treated for conjunctivitis in his right eye for which he was 
given ointment.  At the time of an August 1960 follow-up 
visit, the Veteran's condition was noted to have worsened and 
"? Iritis" was reported.  In January 1961, the Veteran was 
having trouble with more right eye conjunctivitis, which only 
occurred when reading or watching television.  The pterygium 
was found to be growing across the cornea.  An eye 
examination performed later that month revealed that the 
Veteran had complaints of a burning sensation in his right 
eye when reading.  Visual acuity was 20/20, bilaterally.  
External examination revealed an early pterygium on the right 
eye.  It was the examiner's impression that the Veteran had 
convergence excess.  

At the time of the Veteran's June 1961 service separation 
examination, visual acuity was 20/20, bilaterally.  In his 
report of medical history, the Veteran checked the "yes" 
box when asked if he had or had ever had eye trouble and the 
examiner noted "History non significant."  Otherwise, there 
were no reports, or findings, with regard to conjunctivitis, 
pterygium, or other ocular pathology.

Subsequent to service, the Veteran was seen in June 1974, at 
which time he was noted to have an active pterygium.  There 
were no findings of conjunctivitis at that time. 

In June 1994, the Veteran was seen with complaints of right 
eye irritation.  A diagnosis of conjunctivitis was rendered 
at that time.  At the time of a March 1998 eye consultation, 
the Veteran was noted to have varicose conjunctival veins 
over the right lower rectus.  At the time of a March 1999 VA 
visit, the Veteran was noted to have a pterygium and venous 
varicosity in his right eye.  

At the time of a January 2000 visit, the Veteran's private 
physician, S. K., M.D., found the Veteran to have bilateral 
chronic injection; +2 blepharitis; and a 1-millimeter 
pterygium of the right eye.  Diagnoses included bilateral 
conjunctivitis, possibly an underlying etiology of his 
conjunctival inflammation; dry eyes; and bilateral cataracts, 
were rendered.  

In a February 2000 statement, Dr. S. K. indicated that the 
Veteran had chronic conjunctivitis.  He noted that the 
Veteran reported he was exposed to multiple chemicals while 
in service.  He indicated that it was possible that the prior 
exposure was contributing to the development of his 
conjunctivitis.  

In another February 2000 statement, another private 
physician, R. M. E., M.D. indicated that he had seen the 
Veteran in January 2000, with a pterygium in his right eye; 
that service treatment records revealed that the Veteran had 
been treated for irritation to his right eye during service; 
that the Veteran reported working with numerous chemicals and 
petroleum based products while in the military; and that the 
Veteran felt that they produced irritation and inflammation 
of the pterygium in his right eye.  Dr. R. M. E. added, 
though he could not at that time state that the pterygium was 
worsened or exacerbated by the exposure to chemical that the 
Veteran had in the military, his service treatment records 
did document multiple episodes of him seeking medical care 
for the irritation of the pterygium and his conjunctiva in 
the right eye.

At the time of a May 2001 VA examination, the Veteran was 
found to have an inactive pterygium on his right eye with no 
visual impairment, moderate nuclear sclerotic cataracts in 
each eye, and vitreous syneresis in the right eye.  There 
were no findings of conjunctivitis.  

In a June 2001 addendum, the May 2001 VA examiner indicated 
that he had been given records to review and make comments 
about whether or not the Veteran's pterygium was aggravated 
while he was in the service.  He stated that the Veteran had 
had a pterygium causing chronic conjunctival irritation for 
many years dating back to 1958.  He had had several episodes 
where he had experienced redness and irritation of the 
conjunctivae of the right eye.  The VA examiner noted that 
the Veteran felt that his pterygium was aggravated by 
chemical exposure while serving in the military.  The VA 
examiner indicated that the pterygium was excised many years 
ago and that there was a residual knuckle of inactive 
pterygium remaining.  This VA examiner added that the 
pterygium was not caused by chemical exposure but was likely 
irritated and activated by chronic irritants to include 
exposure to ultraviolet rays, dry eye syndrome, and chemical 
irritants.  The pterygium was of no significance to his level 
of vision, which was decreased secondary to his cataract.  
Final diagnoses were pterygium, right eye, no visual 
impairment, exacerbated by chemical exposure while on active 
service; moderate nuclear sclerotic cataract in each eye; and 
vitreous syneresis, each eye.  

At the time of a September 2001 VA examination, the Veteran 
was noted to be present for an evaluation of conjunctivitis 
of his right eye.  No findings of conjunctivitis were made at 
that time.  Diagnoses of presurgical pterygium of the right 
eye; early/presurgical bilateral cataracts; and compound 
hyperopic astigmatism and presbyopia of both eyes, were 
rendered.  

During his September 2003 hearing, the Veteran testified that 
he was exposed to chemicals from loading gun casings, noting 
that the powder would be flying around and would get into his 
eyes.  The Veteran stated that his eyes were red and that 
they always bothered him.  He added that he had been 
prescribed eye drops for his eyes.  

Following the hearing, the Board remanded this matter for 
additional development in May 2004.

In conjunction with the Board's remand, the Veteran was 
afforded another VA examination in October 2004.  At the time 
of the October 2004 VA examination, the claims file was noted 
to be available for review.  Following examination, diagnoses 
of nasal pterygium, visually insignificant right eye; 
Meibomian gland dysfunction, both eyes; and nuclear sclerotic 
cataract, both eyes, were rendered.  The VA examiner stated 
that, at the time of the examination, conjunctivitis of 
either eye was not manifest.  He observed that, when 
reviewing active duty medical records, there were several 
episodes of conjunctivitis, most of which appeared to be 
bacterial in etiology based upon treatment modality 
(antibiotics) and none were documented as chemical injuries.  
The VA examiner observed that the Veteran's right eye 
pterygium was a documented pre-existing condition that was 
likely aggravated while on active duty.  It was this 
examiner's opinion that the meibomian gland disease was 
responsible for the majority of the Veteran's current eye 
problems, but the pterygium could not be discounted as 
another possible etiology.  

At the time of a private April 2006 visit, Dr. S. K. 
indicated that the Veteran had irritation to both eyes, right 
greater than left, with no pain.  +1 blepharitis and 
"meibomianitis" were present.  There was no indication of 
the etiology of the irritation or of the duration of these 
symptoms.  Drops were prescribed for the dry eyes.  In a May 
2007 treatment record, the Veteran's private physician, E. 
B., M.D., diagnosed the Veteran as having bilateral allergic 
conjunctivitis.  

At the time of a July 2007 VA outpatient eye examination, a 
diagnosis of bilateral presurgical cataracts was rendered.  
There were no complaints or findings of redness or itchiness 
at that time.  

At the time of a December 2007 VA examination, the Veteran 
was found to have a small pterygium in the right eye, 
pinguecula in the left eye, and 2+ nuclear cataracts in both 
eyes.  Visual fields were within normal limits.  This VA 
examiner noted that for the VA established diagnosis of 
pterygium of the right eye there was no change.  He 
attributed the redness and irritation to the pterygium, as 
well as a fleshy growth to the surface of the right eye.  

At the time of a private March 2008 visit, Dr. E. B. noted 
that the Veteran's chief visual complaint was severe tearing 
of both eyes, right worse than left, with temporal and nasal 
pain in the right eye.  A diagnosis of bilateral blepharitis, 
right greater than left, causing irritation, was rendered.  

In conjunction with the Board's September 2008 remand, the 
Veteran was afforded another VA examination in April 2009.  
The VA examiner indicated that the claims file was available 
and had been reviewed, reiterating the above reported 
history.  He stated that the Veteran had right eye blurriness 
and reported that there was no strabismus or diplopia 
present.  On slit lamp and visual field examination, the 
eyelids and lacrimal duct function were normal.  However, 
examination of the sclera/conjunctive revealed a mild 
pterygium nasal right eye, with trace underlying scarring.  
Pingueculae was located nasally of both eyes.  There was no 
chemosis or injection in either eye.  Conjunctivitis, iritis, 
retinitis, scleritis or other eye disease were noted to not 
be active.  The VA examiner indicated that chronic 
conjunctivitis was "NOT CAUSED BY OR A RESULT OF due to 
service, separate and apart from his service-connected 
pterygium of the right eye."  This VA examiner noted that a 
chronic condition was clinically defined as a persistent 
condition lasting more than four weeks.  He also observed 
that a detailed account of all manifestations of 
conjunctivitis of the right eye was listed in the history 
section as noted above.  The VA examiner stated that it was 
his opinion that there was not a separate incident of 
disabling chronic conjunctivitis of only the right eye since 
2000.  

The April 2009 VA examiner noted that, in reviewing the 
records, in particular those dated since 2000, it was 
apparent that when the diagnosis of conjunctivitis was made, 
it was in both eyes, not just the right eye.  He stated that 
during the current examination, there was no evidence of 
conjunctivitis present.  The VA examiner reported that the 
episodes of conjunctivitis that the Veteran had suffered 
since the year 2000, were of an acute nature and were either 
bacterial or allergy related.  

Service connection for conjunctivitis is not warranted on 
either a direct or secondary basis.  While the Board notes 
that the Veteran was diagnosed as having conjunctivitis on 
several occasions during service, there were no reports or 
findings of conjunctivitis at the time of his separation from 
service.  There were also no findings of conjunctivitis in 
the years immediately following service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the 
Veteran has been diagnosed as having conjunctivitis 
intermittently after service, there is no competent medical 
evidence showing that the conjunctivitis diagnosed after 
service was related to his in-service diagnosis of 
conjunctivitis.  While the Veteran is competent to report 
symptoms he is experiencing, he is not competent to offer a 
medical opinion as to the etiology of his conjunctivitis and 
its relationship, if any, to his period of service or his 
service-connected pterygium.  

The Board acknowledges that the record contains conflicting 
statements in support of and against the Veteran's service-
connection claim.  The Board does note the opinion of Dr. S. 
K. that the Veteran had chronic conjunctivitis and his 
indication that the Veteran stated he was exposed to multiple 
chemicals while in service and that it was possible that the 
prior exposure was contributing to the development of his 
conjunctivitis.   

It is unclear whether Dr. S. K. made his conclusions based on 
a history provided solely by the Veteran or whether said 
opinion was made based upon all of the available medical 
records.

The Court has provided extensive guidance for weighing 
medical evidence.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, the probative value of a medical 
professional's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). "[i]t is not error for the BVA to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reason or 
bases.  It is the responsibility of the BVA,  . . . to assess 
the credibility and weight to be given to evidence."  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The opinion from Dr. S. K. appears to have been based upon a 
history supplied solely by the Veteran.  A physician's 
opinion must be supported by clinical evidence and not merely 
general conclusions based on a history furnished by the 
appellant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Consequently, his suppositions are no better than the facts 
alleged by the claimant, and may be accorded little weight 
with regard to the etiology of the Veteran's current 
disability.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Swann v. Brown, 5 Vet. App. 229 (1993).
 
In contrast, in a February 2000 statement after examining the 
Veteran and reviewing his service treatment records, Dr. R. 
M. E. declined to give an etiological opinion about the 
Veteran's pterygium and his conjunctiva in the right eye.  
Moreover, the April 2009 VA examiner, following a 
comprehensive review of the claims file and a thorough 
examination of the Veteran, indicated that the Veteran's 
conjunctivitis was not related to his period of service.  
This VA examiner provided a detailed rationale for his 
opinion and supported it reference to findings throughout the 
record and medical treatises.  See Barr, 21 Vet. App. at 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Thus, the Board finds the 
April 2009 VA examiner's opinion more persuasive and 
probative and places greater emphasis on his opinion in 
making this determination.  Thus, the preponderance of the 
evidence is against the claim of service connection for 
conjunctivitis on a direct basis.  

As to the Veteran's claim of service connection for 
conjunctivitis as secondary to the service-connected right 
eye pterygium, the Board notes that the May/June 2001 VA 
examiner indicated that the Veteran had had a pterygium 
causing chronic conjunctival irritation for many years dating 
back to 1958.  With regard to this statement, the Board notes 
that the May/June 2001 VA examiner indicated that he had been 
given some records to review; however, it is unclear what 
records this VA examiner reviewed when making this statement.  
Moreover, the May/June 2001 VA examiner did not diagnosis the 
Veteran as having conjunctivitis at that time.  

In contrast, the April 2009 examiner, following a thorough 
review of the claims file and a comprehensive examination of 
the Veteran, indicated that the Veteran did not have chronic 
conjunctivitis due to his service-connected pterygium.  In 
support of this opinion, the April 2009 VA examiner cited to 
the records from 2000 forward, which demonstrated that when 
conjunctivitis was diagnosed it was in both eyes, not just 
the right eye.  In this regard, the April 2009 VA examiner 
noted that, even though Dr. S. K. stated that the Veteran's 
conjunctivitis "may possibly be an underlying etiology of 
[the Veteran's] conjunctival inflammation", the specific 
etiology of the inflammation was not stated.  Moreover, the 
Veteran was treated with over-the-counter artificial tears.  
Since blepharitis was noted, the April 2009 VA examiner could 
only presume the conjunctivitis was caused by the 
blepharitis.  This VA examiner further reported that the 
episodes of conjunctivitis that the Veteran suffered from 
2000, as indicated by the medical records, were acute in 
nature and were either bacterial in nature or allergy 
related.  Thus, the Board places greater emphasis on the 
opinion rendered by the April 2009 VA examiner.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  The Board has considered the Veteran's own 
testimony and statements regarding the origins of claimed 
conjunctivitis.  Lay persons can attest to factual matters of 
which they have first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  All of the 
Veteran's statements regarding his observations of his 
observable symptoms are considered competent.  However, the 
Veteran has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu, 2 Vet. App. at 495.  
As the Veteran is not shown to be other than a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Hence, the lay assertions in this regard 
have no probative value.

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Here, the Board concludes that the evidence 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2008).  The Veteran's claim is thus denied.


ORDER

Service connection for conjunctivitis is denied.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


